DETAILED ACTION
Response to Amendment
This Action is in response to the Amendment filed June 3, 2022.
In view of the Amendment, the obvious double patenting rejections are overcome.
Claims 1 and 8 are amended.
Claims 1, 3-5, and 8-11 are pending.

Allowable Subject Matter
Claims 1, 3-5, and 8-11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: based upon Applicant’s remarks and upon reconsideration, the Examiner finds Applicant’s arguments convincing in light of amendments to all independent claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of “continuously setting a current upper and a lower limit threshold for the clinical reading in response to the calculated current running average, wherein the current set upper limit threshold and/or the set lower limit threshold varies over time”, and “issuing an alarm when the calculated total number of breach events for at least one of the upper limit threshold and the lower limit threshold exceeds a predetermined breach event threshold; and calculating a change in at least one of the upper and lower limit thresholds when the calculated total number of breach events exceeds a predetermined amount.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792